DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment received on 05/12/2022 is acknowledged.  Claims 1-30 have been cancelled.  Claims 31-47 have been added. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 31-35 and 41-47 are rejected under 35 U.S.C. 103 as being unpatentable over Prentice-1 (USPGPub 20140271622/IDS submitted) in view of Prentice-2 (USPGPub 2014/0273057).
Regarding claims 31 and 44-45 and the limitations “A method for achieving a predetermined galactosylation profile of an anti-a4- integrin antibody, the method comprising: culturing host cells producing the anti-a4-integrin antibody in a cell culture comprising an amount of copper within a target copper concentration range, wherein the target copper concentration range in the cell culture is between 20 nM and 50 nM at day 0 of the culturing”, “wherein the copper concentration alters the levels of the isoform variants of the anti-a4-integrin antibody.” and “wherein the anti-a4-integrin antibody is natalizumab”, Prentice teaches a method of producing recombinant proteins, and achieving a target pattern of galactosyaltion or isoforms, via the control of the concentration of copper in the medium ([0003]-[0035]).  Prentice teaches and claims that the method may be used specifically for producing the anti-a4-integrin antibody, natalizumab (Claim 7, [0006], [0015], [0039], [0042], [0111]).  
Regarding claim 31 and the limitation “wherein the target copper concentration range in the cell culture is between 20 nM and 50 nM at day 0 of the culturing”, Prentice teaches that the range of copper may be maintained at various levels, including 1 µM ([0004]).  Prentice does not explicitly teach concentration at or near 20 nM to 50 nM.  This difference however would have been obvious to one of ordinary skill in the art as ranges close to this range are taught by Prentice-2 in the same field of endeavor as culturing conditions to control galactosylation/glycosylation patterns in the production of   anti-a4-integrin antibodies.
In the same field of endeavor Prentice-2, teaches culture conditions for growing cells producing anti-a4-integrin antibody that include concentrations of about 0.1 µM, i.e. 100 nM ([0086]).  The concentration of about 100 nM, includes values above and below 100 nM, and this value close in concentration to the instantly claimed range.  This concentration thus renders obvious the instantly claimed range.     
One of ordinary skill in the art would find it obvious that the concentration of copper used for culturing could be lower than 1 µM, such as 100 nM or 20 to 50 nM, as Prentice-2 teaches levels of about 100 nM.  Further One of ordinary skill in the art would find it obvious that the concentration of copper used for culturing could be lower than 1 µM, as Prentice teaches copper as a result effective variable for galactosylation/glycosylation.  One of ordinary skill in the art would be motivated to do so to culture the cells at whatever concentration gives the product the desired galactosylation/glycosylation pattern.  One of ordinary skill in the art would further have a reasonable expectation of success in doing so as Prentice-2 teaches concentration of about 100 nM.  
Alternatively, As Prentice teaches that copper concentration controls galactosylation patterns, copper concentration is a result effective variable.  One of ordinary skill in the art would thus find it obvious to adjust the level of copper to match the galactosylation pattern of commercially available natalizumab and arrive at the claimed concentration.   
One of ordinary skill in the art would find it obvious that in a method of producing natalizumab, one of ordinary skill in the art would chose to adjust copper concentration to produce a galactosylation pattern as similar to the commercially available and approved product as possible, as WHO teaches that glycosylation patterns of biotheraputics can be critical to activity, quality, and further teaches that closeness in glycosylation can reduce the clinical and non-clinical studies to get a product approved or licensed, and Prentice teaches that copper concentration can control galactosylation patterns.
It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
Regarding claim 32 and the limitation “further comprising supplementing the cell culture with copper if the copper concentration in the cell culture is below the target copper concentration range.” one of ordinary skill in the art would find it obvious that copper would only be added if the copper concentration is below the desired range.  
Regarding claim 33 and the limitation “wherein the culturing comprises culturing the host cells for between 1 day and 30 days.” Prentice teaches that culturing may occur for periods of 2-20 days based on two stages of growth ([0036]).
Regarding claim 34 and the limitation “wherein the target copper concentration range in the cell culture is transitioned to between 200 nM and 500 nM”, Prentice teaches that the concentration may shift between two stages ([0036]).  One of ordinary skill in the art would thus find it obvious that the concentration of copper could be increased from 20 to 50 nM to 200 to 500 nM.  

Regarding claim 35 and the limitation “wherein the target copper concentration range in the cell culture is between 200 nM and 500 nM at day 11 of the culturing”, Prentice teaches that the cells may be cultured in two stages, and at two concentrations of copper ([0036])).  Prentice teaches a first stage can last about 1 to 8 days and a second stage can last about 1 to 12 days.  Prentice thus renders obvious culturing the cells at a second higher concentration at day 11 for embodiments of the invention in which culturing is carried out for at least 11 days as Prentice teaches the first stage lasting from 1 to 8 days, and thus at 11 days the culture will be at the second concentration.  
Regarding claims 41-43 and the limitations “wherein the host cells comprise eukaryotic host cells”, “wherein the eukaryotic host cells comprise mammalian host cells”, and “wherein the mammalian host cells are selected from the group consisting of CHO cells. HEK cells. NSO cells. PER.C6 cells, 293 cells, HeLa cells. and MDCK cells”, Prentice teaches the use of eukaryotic mammalian cells, such as CHO, Hela, MDCK and HEK cells ([0038]).
Regarding claims 46 and 47 and the limitations “wherein the cell culture is in a volume of at least 500 liters” and “wherein the cell culture is in a volume of between 1,000 liters and 30,000 liters.” Prentice teaches that the volume of culture 500, 600, 700, 800, 900, 1000, 5000, 10000 and 20000 liters ([0040]).

Claims 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Prentice and Prentice-2 and further in view of Grillberger (USPGPub 20120034674/IDS submitted).	
For a discussion of what Prentice and Prentice-2 teach, see the above section. 
Regarding claim 39 and 40 and the limitations “wherein the target copper concentration is maintained through a feedback loop.”, and “wherein the copper concentration is constantly monitored and maintained within the target copper concentration range”, Prentice and Prentice-2 do not teach or make obvious maintaining copper concentration as a level through the use of a feedback loop and monitoring.  This however would have been obvious to one of ordinary skill in the art at Grillberger teaches a method of maintaining copper concentration is medium used for the production of recombination proteins. 
Regarding claims 39 and 40 and the limitations “wherein the target copper concentration is maintained through a feedback loop”, and “wherein the copper concentration is constantly monitored and maintained within the target copper concentration range”, Grillberger teaches method of supplementing a medium with copper ([0020]-[0031]) for the production of a recombinant protein via mammalian cells, such as CHO cells.  Grillberger teaches that ammonium and copper concentrations of media can be maintained during the manufacturing process ([0140], [0191]).  Grillberger further teaches that various culture parameters may be monitored during production of a protein and exemplifies doing so for ammonium ([0200], [0317], [0323]).   
One of ordinary skill in the art would find it obvious that the copper concentration desired in the method of Prentice and Prentice-2 could be maintained at the desired concentration, as Grillberger teaches methods of maintaining copper concentrations during the production of recombinant protein from mammalian cells.  One of ordinary skill in the art would be motivated to do so, so that the product of Prentice and Prentice-2 gave a consistent galactosylation profile.  One of ordinary skill in the art would further find it obvious that in doing so one could monitor copper concentration as Grillberger teaches that culture parameters may be monitored.  One of ordinary skill in the art would be motivated to do so to maintain the copper concentration at the desired level throughout production of natalizumab.   
The process of monitoring and maintaining copper concentration at the desired level made obvious by Prentice, Prentice-2 and Grillberger will result in copper being added when it is below the desired level and not being added when it is at or above the desired level.  This process is a feedback loop.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 31-47 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of U.S. Patent No. 11268119. Although the claims at issue are not identical, they are not patentably distinct from each other because ‘119 recites methods of culturing cells producing anti-a4-integrin that begging with an initial concentration of 20 to 50 nM (claim 11), ‘119 further recites the used of eukaryotic cells in the form of mammalian cells, as well as maintaining the concentration and the use of feedback loops, the production of natalizumab, copper sulfate and yeast hydrosylate.  While ‘119 does not recite a specific volume, nor the use of common expression cell lines such as CHO, HeLA and HeK cells, such limitations would be obvious to one based on the claims recited.
The instant claims are thus rendered obvious by the claims of ‘119 and the instant claims thus render obvious the claims of ‘119.

Conclusion
  No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES Z CONSTANTINE whose telephone number is (571)270-5533. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES Z CONSTANTINE/Examiner, Art Unit 1657